PCIJ_AB_44_TreatmentPolishNationals_LNC_NA_1932-02-04_ANX_01_NA_NA_EN.txt. 60

ANNEX.

I.—DocumENTS AND PAPERS TRANSMITTED BY THE ORGANS OF THE LEAGUE
OF NATIONS:

x.—Report on the question of the treatment of Polish nationals and other
persons of Polish origin or speech at Danzig, presented to the Council of
the League of Nations by the representative of Great Britain (Document
C. 388 1931. I) (in French and English).

2.—Letter from the High Commissioner of the League of Nations at
Danzig to the Secretary-General of the League of Nations (March 31st, 1931)
(in French, with English translation) and the following appendices :
Covering letter from the Polish diplomatic representative at Danzig to
the High Commissioner (March 26th, 1931).
Polish memorandum (March 26th, 1931).
Covering letter from the President of the Senate of the Free City to
the High Commissioner (March 26th, 1931).
Danzig memorandum (March 26th, 1931).

3-—Extract from the minutes of the 63rd Session of the Council of the
League of Nations, 5th meeting, May 22nd, 1931.

4.—Extract (No. 58) from Official Journal of the League of Nations,
December Number, 1930: Constitution of the Free City of Danzig.

5.—A volume containing the authentic Polish text and the revised and
corrected French text of the Memorials submitted to the High Commissioner
of the League of Nations at Danzig on the prejudicial treatment of Polish
nationals and other persons of Polish origin or speech at Danzig (Danzig,
1931). (Cf. Appendices to No. 2.) |

The Court had also before it the Decision concerning Danzig approved
by the Supreme Council on July rith, 1920 (Zbiér dokumentéw urzedowych
dotyczacych stosunku Wolnego Miasta Gdanska do Rzeczypospolitej Polskiej—
Collection of official documents concerning the relations between the Free
City. of Danzig and the Polish Republic), as also the report submitted to
the Council of the League of Nations on July 7th, 1923, by M. Quifiones
de Leén (League of Nations Document C. 468. 1923).

II.—DocuMENTS AND PAPERS SUBMITTED ON BEHALF OF THE POLISH
GOVERNMENT :

A.— During the written procedure:

1.—Letter, dated October 2oth, 1920, from the President of the Con-
ference of Ambassadors to the Secretary-General of the League of Nations.

2.—Extract from the minutes of the roth Session of the Council held
at Brussels from October 2oth. to 28th, 1920 (Annex 1220). (Note concerning
the draft Constitution of the Free City of Danzig from the point of view
of the Treaty of Versailles.)

3.—Letter, dated November 5th, 1920, from the Danzig delegation to the
President of the Conference of Ambassadors.

4—Letter, dated November 6th; #920, from the President of the Confer-
ence of Ambassadors to the President of the Danzig delegation.

5.—Law of March 31st, 1925, concerning the official language of the
courts. Public Prosecutor's Department and notaries in the districts of
the Courts of Appeal of Poznan and Torun.

60
TREATMENT OF POLISH NATIONALS IN DANZIG 61

B.—During the oral procedure :

1.—The Polish-Danzig Agreement of October 24th, 1921, known as the
Warsaw Agreement (Polish and German texts).

2.—Collection containing the following documents, in French:

(a)
(6)

Point 13 of President Wilson’s speech to Congress at Washington on
January 8th, 1918.

Note, dated June 16th, 1919, from the President of the Peace Con-
ference to the President of the German delegation.

Extract from the Treaty of Peace signed at Versailles on June 28th,
1919 (Art. 100-108).

Resolution and Memorandum adopted by the Council of the League
of Nations on February 13th, 1920.

Letter, dated October 2oth, 1920, from the President of the Confer-
ence of Ambassadors to the Secretary-General of the League of Nations.
Convention between Poland and the Free City of Danzig, concluded at
Paris on November gth, 1920.

Report submitted to the Council of the League of Nations by H.E.
Viscount Ishii on November 17th, 1920.

Resolution adopted by the Council of the League of Nations on
November 17th, 1920.

Extract from the Minutes of the roth Session of the Council held at
Brussels from October 2oth to 28th, 1920; note concerning the draft
Constitution of the Free City of Danzig from the point of view of
the Treaty of Versailles.

Constitution of the Free City of Danzig.

Extract from the Treaty of Warsaw, concluded between Poland and
Czechoslovakia on April 23rd, 1925 (Art. iI).

Letter, dated March 8th, 1922, from the President of the Senate of the
Free City of Danzig to the Commission for the Allocation of State property.
Extract from the Treaty between the Principal Allied and Associated
Powers and Poland, signed on June 28th, 1919 (Minorities Treaty).
Letter, dated June 24th, 1019, from M. Clemenceau, President of the
Peace Conference, to M. Paderewski, Prime Minister of the Polish
Republic.

Letter, dated November 5th, 1920, from the Danzig delegation to the
Conference of Ambassadors.

Letter, dated November 6th, 1920, from the President of the Confer-
ence of Ambassadors to the President of the Danzig delegation.
Extract from the law of March 31st, 1925, on the official language of
the courts, of the Public Prosecutor’s Department and of notaries in
the districts of the Appeal Courts of Poznan and Torun.

Decision of the High Commissioner of the League of Nations, dated
December 17th, 1921.

Report submitted to the Council of the League of Nations by
M. Adatci on May 17th, 1922.

Extract from the report of M. Quiñones de Leén and from the
Resolution adopted by the Council on September Ist, 1923.
Protocol drawn up at Warsaw on February 8th, 1930, regarding the
increase of unemployment in the Danzig labour market.

Decree of the Reich Minister of Labour, dated January 31st, 1931,
concerning emergency relief for unemployed persons of Danzig
nationality.

Letter, dated September 18th, 1931, from the Senate of the Free
City of Danzig to the Diplomatic Representative of the Polish
Republic at Danzig.

Request, dated May oth, 1931, from the Government of the Free
City of Danzig. to the High Commissioner of the League of Nations
at Danzig.

61
TREATMENT OF POLISH NATIONALS IN DANZIG 62

3.—Letter from the Secretary-General of the Conference of Ambassadors
to the Polish delegation (October 16th, 1920).

4.—Translation of Articles 229, 234 and 241 of the Warsaw Agreement
(October 24th, 1921).

5.—Extract from the statistics of primary public and private schools, etc.
(1930-1931).

6.—Extract from the statistics of high schools, etc. (1930-1931).

7.—Extracts from the Gesetzblatt für die Frete Stadt Danzig:

I.—Gesetz über den Gebrauch der polnischen Sprache bei der Rechis-
pflege {Il X 22).
II.—Gesetz zur Verlängerung der Geltungsdauer über den Gebrauch der
polnischen Sprache bei der Rechtspflege vom 11. Oktober 1922
(5 1X 23).
III.— Gesetz betveffend den Unierricht der polnischen Minderheit (20 XII 21).

III.—-DOCUMENTS AND PAPERS FILED ON BEHALF OF THE SENATE OF THE
FREE CITY OF DANZIG:

A—During the written procedure :

1.—Official documents concerning the Convention of November gth, 1920,
between the Free City of Danzig and. the Polish Republic; 1 vol., containing
inter alta:

(a) Articles 100 to 108 of the Treaty of Versailles.

(b) Text of the draft convention determining the mutual relations between
the Free City of Danzig and the Polish Republic, known as the first
Polish draft.

(c) Draft convention between the Free City of Danzig and the Polish
Republic, in conformity with Article 104 of the Treaty of Versailles
of June 28th, 1919, known as the Danzig draft.

(4) Letter, dated Paris, September 20th, 1920, from the Polish delegation to
the President of the Peace Conference at Paris, with a draft treaty.

(e) Draft convention determining the mutual relations between the Free

City of Danzig and the Polish Republic, known as the second Polish
. draft.

( Note from the Danzig delegation .to the Conference of Ambassadors
concerning the sovereignty of the Free City of Danzig (October 8th,
1920).

(g) Letter from the Conference of Ambassadors to the Danzig delegation
with a draft treaty (October 16th, 1920) and the draft of a convention
between the Free City of Danzig and Poland, known as the draft
of October 16th, Ig20.

(2) Observations by the Danzig delegation on the draft treaty of the
Conference of Ambassadors (October 18th, 1920).

(i) Letter from the Conference of Ambassadors to the Danzig delegation,
together with a new draft of the Danzig-Polish Treaty (Paris, Octo-
ber zoth, 1920), and the draft of a convention between the Free City
and Poland, dated October roth, 1920.

(j) Letter from the Peace Conference to the Danzig delegation concerning
amendments to the Danzig-Polish draft treaty (Paris, October 22nd,
1920).

(4) Letter from the Danzig delegation to the Conference of Ambassadors con-
cerning the signature of the Danzig-Polish Convention (October 22nd, 1920).

62
TREATMENT OF POLISH NATIONALS IN DANZIG . 63

(1) Letter from the Danzig delegation to the Conference of Ambassadors

concerning the refusal to enter into further negotiations on the text
of the Danzig-Polish Convention (October 24th, 1920).

(m) Letter from the Conference of Ambassadors to the Danzig delegation

on the amendments to the Danzig-Polish draft treaty (Paris, October 28th,
1920). ;

(n) Final text of the Treaty between the Free City of Danzig and Poland,

2.

signed at Paris on November gth, 1920, in execution of Article 104 of
the Treaty of Versailles.

—Danzig-Polish Agreement of October 24th, 1921, known as the Warsaw

Agreement; I vol. (Polish and German texts).

3.—Collection of treaties, agreements and arrangements between the Free
City of Danzig and the Polish Republic (1920-1927); 2 vol. (German and
Polish texts).

4.—Decisions of the High Commissioner (1921-1927) (English and German,
or French and German texts).

5

Collection of documents, containing the following texts in French and

in English :

I.

I

Application of the Polish Government of September 30th, 1930, for a
decision in accordance with Article 39 of the Danzig-Polish Treaty of
Paris of November oth, 1920, regarding the unfavourable treatment
of Polish nationals and other persons of Polish origin or Polish
speech in the Territory of the Free City of Danzig.

Reply of the Government of the Free City of Danzig of December
3rd, 1930, to the Polish claim of September 30th, 1930, with regard
to Article 33 of the Treaty of Paris of November gth, 1920.

Reply of the Polish Government of January 2oth, 1931, regarding the
alleged unfavourable treatment of Polish nationals and other persons
of Polish origin or Polish speech in the Territory of the Free City
of Danzig.

Second Reply of the Government of the Free City of Danzig of
March 25th, 1931, regarding general legal arguments to the Minorities
problem, and in particular to Article 33 of the Treaty of Paris of
November gth, 1920.

Second Reply of the Government of the Free City of Danzig of
May 5th, 1931, regarding special arguments to the Minorities problem,
in particular to Article 33 of the Treaty of Paris of November gth, 1920.
Memorandum by the Government of the Free City of Danzig of
March 26th, 1931, concerning the legal question.

Memorandum by the Polish Government of March 26th, 1931, con-
cerning the legal question, with a letter of the High Commissioner of
March 31st, 1931, to the Secretary-General of the League of Nations
in order to obtain an advisory opinion from the Permanent Court of
International Justice.

B.—During the oval procedure the attention of the Court was drawn
to the following documents :

. Danzig law, dated October 11th, 1922, concerning the use of the

Polish language in the courts.

2.

Danzig law, dated September 5th, 1923, in regard to the prolongation

of the law of October 11th, 1922, concerning the use of the Polish language.

3-

the

Danzig law, dated December z2oth, 1921, concerning the education of
Polish minority.

63
